   Case: 1:17-cv-07881 Document #: 49 Filed: 11/29/18 Page 1 of 13 PageID #:722



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


 CASCADES AV LLC,

                             Plaintiff,    Case No. 17-cv-7881

        v.                                 Judge Thomas M. Durkin

 EVERTZ MICROSYSTEMS, LTD,                 JURY TRIAL DEMANDED

                             Defendant.


    DEFENDANT’S REPLY MEMORANDUM IN SUPPORT OF ITS MOTION TO
               DISMISS FOR FAILURE TO STATE A CLAIM




Andrew D. Campbell                        Elizabeth R. Brannen (admitted pro hac vice)
Rebekah H. Parker                         STRIS & MAHER LLP
NOVACK AND MACEY LLP                      725 S Figueroa St., St 1830
100 North Riverside Plaza                 Los Angeles, CA 90017
Chicago, IL 60606                         Telephone: (213) 995-6809
Telephone: (312) 419-6900                 Facsimile: (213) 995-2708
Facsimile: (312) 419-6928                 elizabeth.brannen@strismaher.com
acampbell@novackmacey.com
rparker@novackmacey.com
Local Counsel for Defendant

Thad A. Davis (admitted pro hac vice)
GIBSON DUNN & CRUTCHER LLP
555 Mission Street, Suite 3000
San Francisco, CA 94105
Telephone: (415) 393-8200
Facsimile: (415) 393-8300
tdavis@gibsondunn.com
    Case: 1:17-cv-07881 Document #: 49 Filed: 11/29/18 Page 2 of 13 PageID #:723



                                        INTRODUCTION

       Cascades asks to be excused from pleading plausible claims. Determining whether a

complaint satisfies the plausibility threshold “is a context-specific task” that requires “the

reviewing court to draw on its experience and common sense.” Ashcroft v. Iqbal, 556 U.S. 662,

679 (2009). Here, the Complaint and Opposition confirm that even after Evertz thought it

purchased peace in 2008, Cascades (and predecessors) continued flooding Evertz with meritless

infringement claims, repeatedly invoking patents Evertz had already licensed. This undisputed

history shows that Cascades is absolutely trying to “take back that for which [it] has already

received consideration.” ECF No. 40, Def.’s Mem. in Supp. of Mot. to Dismiss (“Mem.”) at 5

(citing ECF No. 31, at 12). Cascades’ problem is not merely the absence of alleged facts. Its own

allegations undermine its direct infringement claim for the ‘659 Patent and negate the plausibility

of its indirect and willful infringement claims for all three patents.

       The following facts are alleged or properly treated as incorporated into the Complaint.

          Evertz, which has its own lip sync patents, has licensed numerous Cooper patents that
           claim aspects of lip sync technology, including the closely related ‘281 Patent,
           Compl.¶¶ 7-8, 41, Compl. Ex. A; see also Order, ECF No. 31, at 2-4, 6, nn.1, 3;

          Cascades and its predecessors have consistently asserted that Evertz practices the
           claims of patents that Evertz has already licensed, including the ‘033, ‘281, and ‘295
           Patents, Mem. Exs. A-C, E, ECF No. 40-1; see also Order, ECF No. 31, at 11 n.6.

          Cascades and its predecessors have refused to recognize the terms of Evertz’s license
           and repeatedly directed baseless infringement claims at Evertz, Mem. Exs. A-C, E,
           ECF No. 40-1.

These facts do not support any inference of infringement, much less that Evertz acted with the

knowledge required for indirect and willful infringement. To survive dismissal, the Court must

find that Cascades has pleaded other facts sufficient to make it plausible, not merely possible, that
     Case: 1:17-cv-07881 Document #: 49 Filed: 11/29/18 Page 3 of 13 PageID #:724



Evertz is liable. As explained below, Cascades has not. At a minimum, Cascades cannot assert a

claim of willful infringement for the ‘723 or ‘945 Patents prior to August 30, 2017.

                                              ARGUMENT

A.      Cascades misstates the pleading standard.

        To avoid dismissal of its threadbare allegations, Cascades invokes pre-Iqbal precedent and

misquotes Twombly to suggest that a complaint need only give “fair notice” of a claim. ECF No.

46, at 4. But the Supreme Court has made clear that a complaint must also allege sufficient facts

to state a plausible claim for relief, not one that is merely possible or conceivable. Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 579 (2007). Although detailed

facts are not required, plausibility is a meaningful threshold requirement that demands “careful

judicial consideration” to “weed out meritless claims.” Fifth Third Bancorp v. Dudenhoeffer, 134

S. Ct. 2459, 2471 (2014).

        Cascades hopes to avoid this careful review, contending that Twombly “did not change the

pleading requirements…in a patent infringement case,” ECF No. 46, at 5, and that Evertz does not

understand “the level of pleading specificity required,” id. at 1. Cascades is wrong. The

Iqbal/Twombly plausibility standard applies in all civil actions. Iqbal, 556 U.S. at 684. There are

no special rules for patent cases.1 As in any case, a complaint alleging patent infringement survives




        1
           Although the Federal Circuit for a period of time indicated that Form 18 controlled claims of
direct infringement, with the abrogation of Form 18 in 2015, “the Twombly–Iqbal canon’s unstoppable
force” applies to these claims as well. Atlas IP, LLC v. Exelon Corp., 189 F. Supp. 3d 768, 775 (N.D. Ill.
2016), aff’d, 686 F. App’x 921 (Fed. Cir. 2017). The Supreme Court has repeatedly rejected efforts to apply
unique procedural rules in patent cases. See, e.g., eBay Inc. v. MercExchange, LLC, 547 U.S. 388, 395
(2006) (rejecting Federal Circuit’s unique “categorical rule” favoring injunctions in infringement cases);
Octane Fitness, LLC v. ICON Health & Fitness, Inc., 572 U.S. 545, 557 (2014) (rejecting clear-and-
convincing evidence standard for fee-shifting purposes; noting that preponderance standard generally
applies in civil cases and to other fee-shifting statutes); Highmark Inc. v. Allcare Health Mgmt. Sys., Inc.,
572 U.S. 559, 563 (2014) (reversing Federal Circuit’s use of de novo review under § 285; noting that
traditionally “decisions on matters of discretion are reviewable for abuse of discretion” (quotations


                                                     2
    Case: 1:17-cv-07881 Document #: 49 Filed: 11/29/18 Page 4 of 13 PageID #:725



dismissal only if the facts alleged are sufficient to nudge the claim “across the line from

conceivable to plausible.” Iqbal, 556 U.S. at 680. Allegations that are merely consistent with

liability are not enough. Id. at 678. “Where the well-pleaded facts do not permit the court to infer

more than the mere possibility of misconduct,” the claim fails. Id. at 679.

        The Federal Circuit’s decision in Disc Disease does not (and, of course, cannot) change

the Supreme Court’s Iqbal/Twombly standard. Disc Disease Sols. Inc. v. VGH Sols., Inc., 888 F.3d

1256, 1257-58, 1260 (Fed. Cir. 2018). Disc Disease assessed whether particular allegations were

adequate where the matter involved “simple technology:” a spinal brace with physical attributes.

Id. at 1258-60. The complaint included photographs of the accused products—visually rendering

it plausible to conclude that they possessed the claimed characteristics. Id. Here, Cascades accuses

sophisticated, non-physical electronic technology without alleging supporting facts in words or

images. Disc Disease does not hold that a boilerplate allegation that an accused product meets

“each and every element of at least one claim” suffices in any patent case. Id. Controlling precedent

could not be clearer that mere “labels and conclusions” or “a formulaic recitation of the elements

of a cause of action will not do.” Twombly, 550 U.S. at 555. The facts alleged, not merely the

conclusions or assertions, must be sufficient to support a reasonable inference that the defendant

is liable. Id. at 556.2 The Federal Circuit reiterated this point after Disc Disease: “To meet the




omitted)). And as the discussion infra makes clear, the courts of this district have recognized the plausibility
requirement as well.
        2
          Cascades also points to this Court’s decision in EZ Stak, but EZ Stak addressed “highly detailed”
counterclaims, which included allegations that the defendant had produced “copycat” shelving systems for
specific customers and displayed them at trade shows and also included “descriptions of the relevant patent,
descriptions and labeled drawings of the allegedly infringing products and their infringing features, and
images of allegedly infringing products” taken from the defendant’s website. EZ Stak, LLC v. Dejana Truck
& Util. Equip. Co., LLC, No. 17 C 8742, 2018 WL 2933603, at *1-3 (N.D. Ill. June 12, 2018). The
allegations here do not approach that level of factual detail.



                                                       3
     Case: 1:17-cv-07881 Document #: 49 Filed: 11/29/18 Page 5 of 13 PageID #:726



plausibility standard, a plaintiff must plead ‘factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.’ Merely pleading facts

that are consistent with liability or stating legal conclusions is not sufficient.” Artrip v. Ball Corp.,

735 F. App’x 708, 714 (Fed. Cir. 2018) (quoting Iqbal, 556 U.S. at 678). Dismissal was warranted

in Artrip because the facts alleged were “insufficient to state a plausible, rather than merely

possible, claim for relief.” Id. So too here.

B.      The Complaint does not plausibly allege direct infringement of the ‘659 Patent.

        Cascades has not alleged facts that make it plausible to conclude that any of the litany of

Accused Products practices one of the required limitations: step c of asserted claim 1. As Evertz

explained in its opening brief, step c requires determining whether a particular output signal is a

version of a particular input signal. See Mem. at 9-10. Such a determination potentially

distinguishes the ‘659 Patent from what Evertz licensed in 2008 because it entails determining

whether input and output signals are versions of the same signal as opposed to merely calculating

relative delay in signals that are supposed to match (and thus should be synchronized).3 Instead of

identifying facts alleged in the Complaint that could plausibly establish that any accused product

performs step c, Cascades offers two responses. Neither is persuasive.

        First, Cascades suggests that the Court must simply accept its assertion that IntelliTrak-

equipped products practice step c. ECF No. 46, at 13-14; Compl. ¶ 48. Not so. In fact, for purposes



        3
          Cascades does not dispute that its current allegations mimic its previous assertions regarding the
closely related and already licensed ‘281 Patent. In pre-suit correspondence, Cascades asserted that
IntelliTrak practices the method disclosed in the ‘281 Patent on the same grounds that it now rests for the
‘659 Patent. See Mem. Exs. A-C, ECF No. 40-1. Indeed, Cascades employed virtually the same
“comparison” language: analyzing “content at an origin point and then comparing that to a final destination
point,” with reference to “fingerprints.” See e.g., id. Mem. Ex. C at pp. 79-80 of 133. Cascades is wrong to
suggest that this point is an attempt to impose a heightened pleading burden. See ECF No. 46, at 14.
Parroting the exact same allegation cannot support a reasonable inference that IntelliTrak infringes the ‘659
Patent, which requires a specific step (step c) that is not required by the ‘281 Patent.



                                                     4
    Case: 1:17-cv-07881 Document #: 49 Filed: 11/29/18 Page 6 of 13 PageID #:727



of Evertz’s motion, the Court should disregard the conclusory assertion that “Evertz Accused

Products practice this third limitation.” Compl. ¶ 48; see Iqbal, 556 U.S. at 678, 681 (“threadbare

recitals” of claim’s elements and “conclusory statements” are not accepted as true; rejecting “bare

assertions” of discrimination); see also Twombly, 550 U.S. at 555. For the Court to draw a

reasonable inference that Evertz has infringed, Cascades must allege facts that render its

infringement claim plausible. And here, that means plausibly alleging that IntelliTrak-equipped

products practice each limitation of claim 1. See, e.g., Pressure Specialist, Inc. v. Next Gen Mfg.,

Inc., No. 17-CV-6582, 2018 WL 572834, at *3 (N.D. Ill. Jan. 24, 2018) (noting that Twombly-

Iqbal requires plaintiffs “to set forth sufficient facts to plausibly allege that the accused product

embodies every limitation in a particular asserted claim” because “failure to meet a single

limitation is sufficient to negate infringement” (quotation omitted)); Oil-Dri Corp. of Am. v. Nestle

Purina Petcare Co., No. 15-CV-1067, 2017 WL 1197096, at *3 (N.D. Ill. Mar. 31, 2017) (“Courts

applying the Twombly-Iqbal standard to patent infringement claims have required plaintiffs to set

forth sufficient facts to plausibly allege that the accused product embodies every limitation in a

particular asserted claim.”); Atlas, 189 F. Supp. 3d at 775 (“[F]actual allegations that do not permit

a court to infer that the accused product infringes each element of at least one claim are not

suggestive of infringement—they are merely compatible with infringement…”).

       Neither Disc Disease nor EZ Stak hold otherwise. In those cases, the claimants had alleged

facts that made their respective claims plausible, viz., pictures of accused products paired with

patents disclosing simple technology, Disc Disease, 888 F.3d at 1260, and allegations that the

accused infringer promoted and contracted to sell copycat mechanical shelving products after

bidding using the drawing submitted with the patentee’s bid, EZ Stak, 2018 WL 2933603, at *1-3.

See also Horatio Washington Depot Techs. LLC v. TOLMAR, Inc., No. CV 17-1086-LPS, 2018




                                                  5
    Case: 1:17-cv-07881 Document #: 49 Filed: 11/29/18 Page 7 of 13 PageID #:728



WL 5669168, at *12 (D. Del. Sept. 1, 2018) (noting that in Disc Disease, allegations were

sufficient for court to “figure out on its own why it is that the accused product, or methods of using

it, necessarily implicates” the claim limitations). In stark contrast, Cascades has not alleged facts

that make its claim plausible with respect to step c of the ‘659 Patent.

        Second, Cascades wrongly contends that its Complaint states sufficient factual allegations

about step c. Again, to satisfy step c, an accused product must compare versions of two different

signals. Specifically, step c requires determining “if a version of [a] first input signal is being

output from [a] first processing circuit as [a] first output signal.” Compl. ¶ 47 (emphasis added).

The Complaint alleges nothing of the sort. With respect to step c, Cascades alleges only that the

Accused Products “analyze fingerprints from the origin point and fingerprints from the destination

point and compare them for purposes that include lip sync error measurement.” Compl. ¶ 48

(emphasis added). The Complaint defines lip sync error as “processing delay of a signal that has

become unsynchronized with other signals.” Compl. ¶ 1. That has nothing to do with version

comparison. See Mem. at 4. Cascades never refutes this point.

        Nor may Cascades rescue its complaint by deeming it “natural” to conclude that the alleged

fingerprint comparison for lip sync error management purposes includes “determin[ing] whether

the output signal used for generating that fingerprint is a version of the input signal used for

generating the other fingerprint.” ECF No. 46, at 13-14.4 This assertion lacks factual support, and

the definition of lip sync error in the Complaint directly refutes it. The Complaint says exactly

what Cascades means by lip sync error management, and it plainly does not entail version



        4
          Cascades’ LPR 2.2 infringements are irrelevant to the sufficiency of its Complaint. Cascades’
reference to additional facts supposedly cited in them at best underscores the deficiency of its pleading. Nor
do “cross correlation” or a “sliding technique” substantiate anything about a step for determining whether
one signal is a version of another.



                                                      6
     Case: 1:17-cv-07881 Document #: 49 Filed: 11/29/18 Page 8 of 13 PageID #:729



comparison. As a result, Cascades is wrong to suggest that Evertz’s motion requires claim

construction. Moreover, courts routinely make determinations at the pleading stage about what

certain patent claim language obviously does not cover. See, e.g., Atlas, 189 F. Supp. 3d at 774

(“Atlas is therefore entirely incorrect in stating that claim construction cannot be engaged in at all

at the motion to dismiss stage”); cf. Midwest Innovative Prod., LLC v. Kinamor, Inc., No. 16 CV

11005, 2017 WL 2362571, at *5 (N.D. Ill. May 31, 2017) (noting that dismissal was warranted in

Atlas because “no reasonable claim construction would have allowed the plaintiff to state a claim

for patent infringement”). In short, Cascades invites speculation that its claim is conceivable; the

Complaint does not make its claim plausible.

C.     Cascades has not plausibly alleged willful or indirect infringement.

       Cascades’ allegations regarding pre-suit communications and notice are materially

incomplete and misleading. Cascades alleges that Evertz “disregard[ed]” and “ignor[ed]” Cascades

and its predecessor for years. E.g., Compl. ¶¶ 34, 53, 68; ECF No. 46, at 10. But the letters show

that Cascades and its predecessor repeatedly accused Evertz of infringing patents Evertz had

previously licensed, including the ‘033, ‘281, and ‘295 patents. Mem. Exs. A, D, E, F, G, ECF No.

40-1. And Cascades did not even mention two of the Asserted Patents in this case, the ‘723 and

‘945 patents, until August 30, 2017—just two months before filing suit. Even then, Cascades

offered only a passing assertion that the patents were “applicable to various Evertz products.”

Mem. Ex. G, at 1. It did not provide any explanation, or even identify specific products. This

passing reference was the first and only pre-suit notice of these two patents.

       1. Indirect infringement and willfulness require, as a matter of law, knowledge of both the

patent and infringement. Mem. at 11. Cascades is wrong to suggest that it need not allege pre-suit

knowledge. See, e.g., Valmont Indus., Inc. v. Lindsay Corp., No. 15-042-LPS-CJB, 2018 WL




                                                  7
    Case: 1:17-cv-07881 Document #: 49 Filed: 11/29/18 Page 9 of 13 PageID #:730



503255, at *4 n.8.5 Cascades accordingly has no arguable claim for willful or indirect infringement

of the ‘723 and ‘945 patents prior to August 30, 2017.6

        Cascades’ claims of willful and indirect infringement also fail because neither the August

30, 2017 notice letter nor any other allegations in the Complaint supports an inference that Evertz

had knowledge of alleged infringement prior to suit being filed. It is not the case that any allegation

of pre-suit notice, however brief, is sufficient to plead the knowledge of infringement necessary to

support claims for indirect and willful infringement. The allegation is particularly deficient given

that Cascades made no effort to provide a claim chart for any claim asserted in the complaint or to

identify specific accused products with respect to the ‘723 and ‘945 Patents. Indeed, it is telling

that Cascades crafted the Complaint to suggest that Evertz received multiple “notices” and knew

of those two patents for years, as opposed to a mere eight weeks. See Compl. ¶¶ 53, 68 (alleging

that “Evertz has refused to respond in good faith to Cascades’ notices and attempts to discuss the

Cooper Patents or the possibility of licensing them.”).

        Because the letters are properly treated as incorporated into the Complaint, the Court

should disregard any inconsistent allegations, including those that supposedly support its claims

of willful infringement. See, e.g., Phillips v. Prudential Ins. Co. of Am., 714 F.3d 1017, 1020 (7th

Cir. 2013) (“To the extent that an exhibit attached to or referenced by the complaint contradicts

the complaint’s allegations, the exhibit takes precedence.”); Jackson v. City of Chicago, No. 96 C

3636, 1996 WL 734701, at *4 n.7 (N.D. Ill. Dec. 18, 1996). It is settled law that in considering a


        5
         Cascades cannot rely on post-suit knowledge, because it has not amended its complaint to assert
any claims regarding post-suit conduct. Cf. Trading Techs. Int’l, Inc. v. BCG Partners, Inc., No. 10 C 715,
2011 WL 3946581, at *4 (N.D. Ill. Sept. 2, 2011) (holding that amended complaint could rely on post-suit
knowledge for indirect infringement post-dating suit).
        6
         As Evertz requested and Cascades did not oppose, the Court should consider the letters referenced
in the Complaint. Mem. at 2 n.1; Mem. Exs. A-G.



                                                    8
   Case: 1:17-cv-07881 Document #: 49 Filed: 11/29/18 Page 10 of 13 PageID #:731



motion to dismiss, the court may consider facts set forth in the complaint (or incorporated exhibits)

“that undermine the plaintiff's claim.” Bogie v. Rosenberg, 705 F.3d 603, 609 (7th Cir. 2013)

(quotation omitted).

       Moreover, Cascades’ targeting of Evertz with false infringement allegations further

undermines any inference that Evertz had knowledge of infringement. Iqbal dictates consideration

of context. Given the undisputed background, the Court cannot reasonably infer that Evertz had

knowledge of the alleged infringement eight weeks after Cascades made a passing reference to

these two patents. See, e.g., See Valmont, 2018 WL 503255, at *4 n.8 (D. Del. Jan. 22, 2018) (“[A]

plaintiff alleging that it is plausible that a defendant had knowledge of its infringement as of a

particular date must do more than simply allege facts rendering it plausible that as of that date: (1)

a defendant knew of the patent claims and (2) happened to infringe at least one of them. There also

has to be some facts alleged that show why it is plausible that, as of that date, the defendant knew

that it infringed.”)(emphasis in original)).

       2. Cascades’ willfulness claim as to all three patents is inadequate because a plaintiff

claiming willful infringement must allege facts that plausibly support an inference that the

defendant engaged in egregious conduct. Mem. at 14-15 (collecting cases). To the extent courts

have held otherwise, those decisions disregard Iqbal’s requirement that a plaintiff allege sufficient

facts to make a claim plausible, not merely possible.

       Here, too, Cascades’ own allegations about the prior licensing agreements and notice letters

asserting baseless infringement claims negate any plausible inference of egregious conduct.

Cascades’ demands for Evertz to pay a second time to license patents covered by the release shows

that its conduct was unreasonable and predatory. That fact necessarily, and reasonably, shades any




                                                  9
   Case: 1:17-cv-07881 Document #: 49 Filed: 11/29/18 Page 11 of 13 PageID #:732



assessment of Evertz’s response. The Court cannot plausibly infer that Evertz behaved

egregiously.

       3. Cascades’ indirect infringement claims suffer other fatal deficiencies. Cascades asks this

Court to excuse it from alleging any facts that could plausibly show active inducement or lack of

substantial non-infringing uses. If Iqbal/Twombly has any meaning, that is not the right result.

       Cascades’ reliance on Fed. R. Civ. P. 9(b) conflicts with Iqbal. In Iqbal, the Supreme Court

expressly held that Rule 9(b), which allows intent and knowledge to be pleaded “generally,” means

only that such allegations need not satisfy the heightened pleading standards that apply to fraud.

Rule 9(b) does not change Iqbal’s plausibility requirement nor permit conclusory allegations.

Iqbal, 556 U.S. at 687 (plaintiff may not “plead the bare elements of his cause of action, affix the

label ‘general allegation,’ and expect his complaint to survive a motion to dismiss”). Cascades

suggests that the Court should simply assume facts not pleaded to conclude that Evertz intended

its customers to infringe. Mem. at 13. That is not how the pleading standard works.

       For similar reasons, Cascades’ conclusory assertions of contributory infringement fail.

Cascades’ argument is circular: it has alleged that IntelliTrak infringes, therefore the Court must

infer the absence of substantial non-infringing uses. ECF No. 46, at 11-12. The Complaint,

however, does not supply any facts to support that inference. See generally ECF No. 1. Ricoh Co.

v. Quanta Computer Inc., 550 F.3d 1325, 1337 (Fed. Cir. 2008) does not address the pleading

standard or relieve Cascades of the obligation to plead such facts.

                                          CONCLUSION

       Evertz respectfully requests that the Court: (a) dismiss Cascades’ allegations of direct

infringement of the ‘659 Patent and of indirect and willful infringement for all three asserted

patents; and (b) grant it such other and further relief as the Court deems just.




                                                 10
  Case: 1:17-cv-07881 Document #: 49 Filed: 11/29/18 Page 12 of 13 PageID #:733



                                            Respectfully submitted,

                                            EVERTZ MICROSYSTEMS, LTD


Dated:   November 29, 2018                  By:    /s/ Elizabeth R. Brannen




                                       11
   Case: 1:17-cv-07881 Document #: 49 Filed: 11/29/18 Page 13 of 13 PageID #:734



                                 CERTIFICATE OF SERVICE

       Rebekah H. Parker, an attorney, hereby certifies that, on November 29, 2018, she caused a

true and correct copy of the foregoing Defendant’s Reply Memorandum in Support of Its Motion

to Dismiss for Failure to State A Claim, to be filed electronically with the Court’s CM/ECF

system, and that notice of this filing was sent by electronic mail to all parties by operation of the

Court’s electronic filing system or by mail to anyone unable to receive electronic filings as

indicated on the Notice of Electronic Filing. Parties may access this filing through the Court’s

CM/ECF system.

                                                    /s/ Rebekah H. Parker
